—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney-General has advised this Court that the determination at issue has been administratively reversed and all references to the disciplinary hearing have been expunged from petitioner’s prison record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the petition is dismissed as moot (see, Matter of Martin v Henderson, 159 AD2d 867).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.